Campbell, C. J.,
delivered the opinion of the court.
The only evidence of the defendant (appellant) was so plainly insufficient to sustain a verdict in its favor if rendered that the court properly excluded the evidence. This practice is to be commended in cases'in which it is manifest that a verdict resting upon the evidence proposed to be excluded could not stand. The power to exclude should be cautiously exercised, but in plain cases of insufficiency of evidence, accepted as absolutely true, to maintain an issue, there should be no hesitation to employ it. It saves time and the useless intervention of a jury — useless because in the case supposed its finding would be set aside, and the result had better be anticipated.

Affirmed.